DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-14 are pending in this application.

Claim Objections
3.        Claims 1, 9 and 12 are objected to because of the following informalities: 
            As to claims 1, 9 and 12, the limitation recited “the proviso” in line 5 of claims 1 & 12 and in lines 8-9 of claim 9, have lack of antecedent basis issues. 
           Appropriate correction is required.

          Further, as to claims 1, 9 and 12,  the claim limitations recited “a HDD” in lines 10, 12 of the claims 1, 12 & lines 13, 15  of the claim 9  is an acronym of a word “hard disk drive” defined in originally filed specification (see page 10, line 1). The acronym “a HDD” in lines 10, 12 of the claims 1, 12 & lines 13, 15 of the claim of should be clearly defined in the claims for clarity according to the originally filed specification.
          Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.       Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            As to claim 1, the claim’s 1 limitation recited “an execution request obtainer that obtains an execution request to execute processing using an image processing device; a reliability information obtainer that obtains reliability information concerning reliability of the image processing device, with the proviso that the reliability information includes at least one of: a communication encryption indicating whether communication between the image processing device and the information processing apparatus is encrypted, a HDD encryption indicating whether data stored in a HDD of the image processing device during the execution of processing is encrypted, a HDD initialization indicating whether a data region in the HDD is initialized after the execution of processing, a storage of an image log indicating whether the image log is stored in the storage of the image processing apparatus, and an installation location indicating where the image processing device is installed; a confidentiality-degree determiner that determines a degree of confidentiality of subject data to be processed in response to the execution request; and a processing execution judger that judges whether the image processing device is suitable to execute processing in response to the execution request, based on the reliability information and the degree of confidentiality”. These claim limitations are not clear to the examiner. to execute processing” in line 21 is not clearly defined to the Examiner, because the claim limitation “to execute processing” of line 21 can be interpreted/introduced as a different to execute processing or it is a similar or referring to  “to execute processing” recited in the lines 2-3. Examiner has reviewed the original filed specification information, at least fig. 2 and pages 9-10, lines 9 through 19; pages 11-13, lines 17 through 6 & pages 22-23, which explicitly suggested that server 100 receives job request to execute print processing (i.e. print processing for the received job) from client terminal 200, and the server 100 receives reliability information from image processing device 300 to determine whether the image processing device 300 is capable of the executing the print processing (i.e. print processing for the received job) based on the received reliability information. Thus, the scope of the claim limitations are unable to be determined, which render the scope of the claim indefinite, because the claim limitations do not provide explicitly the exact function of the claim limitations. 
             However, for examination purpose, examiner would interpret the above claim limitations “to execute processing” of line 21 as the similar/same “to execute processing” recited in lines 2-3.  
             Further, the claim limitations recited “a HDD” in line 12 is not clearly defined to the Examiner, because the claim limitation “a HDD” of line 12 can be interpreted/introduced as a different a HDD or it is a similar or referring to “a HDD” recited in the line 10 which is repeated twice. Examiner has reviewed the original filed specification information, at least fig. 2 and pages 9-10, lines 9 through 14, which explicitly suggested that server 100 receives job request to execute processing (i.e. 
             However, for examination purpose, examiner would interpret the above claim limitations “a HDD” in line 12 as the similar/same “a HDD” recited in the line 10 which is repeated twice.
            However, the independent claim 12 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 12 would be rejected based on same rationale as applied to the independent claim 1.
            Claims 2-8, 13 and 10-11, 14 depend either directly or indirectly from claims 1 and 9 and are therefore rejected for depending from a rejected base claim and for not overcoming the rejection of the base claim.   

Conclusion
6.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674